DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 12/27/2019, 1/9/2020, 7/15/2020, 2/4/2021, and 5/12/2021 have been considered.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
	a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s method as claimed 12/23/2019.
Horstman et al., US PGPub 2012/0101222 A1, teaches using a triethanolamine to form a siloxane compound.  See abstract and [0029].  The combination of the triethanolamine has not been shown in combination with the (Bi(NO3)3), refluxing the solution containing the first precipitate, followed by the obtaining Bismuth Oxide nanoparticles by heat-treating the second precipitate.
Park et al., US PGPub 2018/0123055 A1, teaches a method to reflux w/ Bismuth (III) Nitrate [0217].  The combination of the triethanolamine has not been shown in combination with the (Bi(NO3)3), refluxing the solution containing the first precipitate, followed by the obtaining Bismuth Oxide nanoparticles by heat-treating the second precipitate.

The international search report has been reviewed and the combination of the triethanolamine has not been shown in combination with the (Bi(NO3)3), refluxing the solution containing the first precipitate, followed by the obtaining Bismuth Oxide nanoparticles by heat-treating the second precipitate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812